Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed October 30, 2020. Applicant’s reply to the restriction/election requirement of September 8, 2020 has been entered. Claims 2-5, 9, 10, 13-20, and 22-25 have been amended; claims 6-8, 11, 12, 21, 26-35, and 37 have been canceled; and no clams have been newly added. Claims 1-5, 9, 10, 13-20, 22-25, and 36 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/EP2016/081878, filed December 20, 2016 under 35 U.S.C. 365(c), is hereby acknowledged. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 9, 10, 13-20, and 22-25, is acknowledged. Applicant’s elections of i) “free nicotine base” as the species of nicotine form, ii) “xanthan gum” as the species of mucoadhesive, water-soluble, anionic polymer, iii) “nicotine not in complex with a mucoadhesive” as the species of further constituent, and iv) “liquid mouth spray” as the species of composition form are all also acknowledged. The Examiner has determined that claims 1, 2, 4, 5, 9, 10, 17, 18, 20, and 25 read on the elected subject matter.  
The traversal is on the following grounds:
The special technical feature…is a mucoadhesive oromucosal formulation comprising a nicotine complex”, but “Rhodes does not disclose an oromucosal formulation”.
2. The species “are directed to different components of the claimed formulation” and thus “should be examined together”.
Applicant’s grounds for traversal are not found persuasive for the following reasons:
1. The special technical feature common to both Groups I and II is merely the nicotine complex, not an oromucosal formulation comprising the nicotine complex. Rhodes discloses the nicotine complex, which is all that is required for a lack of unity.
2. Applicant is arguing the wrong standard. A species election is required because of their mutually exclusive characteristics, not because they are somehow not all part of the claimed invention. Applicant has not provided any evidence whatsoever that the species are not mutually exclusive.
Accordingly, claims 3, 13-16, 19, 22-24, and 36 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction requirement is deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on October 30, 2020. Claims 1, 2, 4, 5, 9, 10, 17, 18, 20, and 25 are under examination.
Claim Objections
Claims 5 and 9 are objected to for the following reasons:

2. In claim 9, Applicant appears to have inadvertently employed the phrase “a list” for the intended phrase “the group” in the attempt to write a Markush claim. A proper Markush group has the general format “selected from the group consisting of”. 
Appropriate correction is required.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 17, 18, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12, and 21 of copending Application No. 16/770,313. 
Applicant’s elected subject matter is directed to a liquid formulation comprising 0.1-10 wt% nicotine (free base form) and 0.1-4 wt% xanthan gum, at pH 6-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not. 
Claims 1, 5-10, 12, and 21 of U.S. Patent Application No. 16/770,313 disclose a liquid formulation comprising 1-50 mg/mL (i.e. 0.1-5 wt%) nicotine (free base form) and 1-50 mg/mL (i.e. 0.1-5 wt%) mucoadhesive polymer, e.g. xanthan gum, at e.g. pH 9-10.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, which depends from claim 1, stipulates in a wherein clause that the nicotine is a nicotine base “in a liquid form”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the expression “in a liquid form”. For example, one possible interpretation is that is the entire mucoadhesive formulation is necessarily in liquid form (i.e. a liquid formulation). Another reasonable interpretation is that the appended expression “in a liquid form” merely denotes that the nicotine thus employed is originally supplied in liquid form before it is made into the nicotine complex, but in this case the formulation as a whole is not necessarily in liquid form. 
not in complex” with a mucoadhesive anionic polymer. However, claim 1 expressly stipulates that nicotine is necessarily in complex with a mucoadhesive anionic polymer. 
***This issue can be resolved by specifying in claim 4 that the formulation “further comprises” nicotine that is not in complex with a mucoadhesive anionic polymer. 
Claim 5 stipulates that the polymer is selected from “sulfated polysaccharides and/or anionic polysaccharides”. If “sulfated polysaccharides” is an alternative to “anionic polysaccharides”, then it must follow that the sulfated polysaccharides cannot be anionic. However, claim 1, form which claim 5 depends, require that the polymer is necessarily anionic. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
not in complex” with a mucoadhesive anionic polymer. However, claim 1 expressly stipulates that nicotine is necessarily in complex with a mucoadhesive anionic polymer. Hence, claim 4 does not contain all the limitations of the claim from which it depends. 
Claim 5, which depends from claim 1, stipulates that the polymer is selected from “sulfated polysaccharides and/or anionic polysaccharides”. If “sulfated polysaccharides” is an alternative to “anionic polysaccharides”, then it must follow that the sulfated polysaccharides cannot be anionic. However, claim 1, form which claim 5 depends, require that the polymer is necessarily anionic. Therefore, claim 5 appears to be broader in scope than claim 1 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 17, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Patent Application Pub. No. 2010/0108059).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid formulation comprising 0.1-10 wt% nicotine (free base form) and 0.1-4 wt% xanthan gum, at pH 6-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. nicotine (e.g. free base form) and a carrier, at a pH of about 7-8; wherein the nicotine can be present in the about of e.g. 0.5-10 wt%, the carrier can be xanthan gum and can be present in the amount of e.g. at least 2 wt%, and wherein a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum)  (paragraphs 0001, 0046-0049, 0051, 0052, 0054-0058, 0079, , 0083, 0112, 0121, 0122, 0124).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Axelsson et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Axelsson et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Axelsson et al., outlined supra, to devise Applicant’s presently claimed liquid formulation. 
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. nicotine (e.g. free base form) and a carrier, at a pH of about 7-8; wherein the nicotine can be present in the about of e.g. 0.5-10 wt%. Since Axelsson et al. disclose that the carrier can be e.g. xanthan gum, which is well known in the art to be a mucoadhesive/bioadhesive polymer; and since Axelsson et al. disclose that the nicotine can be in “complex” with the xanthan gum, and that employing substances such as gums that are bioadhesive affords the advantage of prolonging the time period that the liquid stays on the administration site (i.e. the oromucosa) (see e.g. paragraph 0054, 0055), while having some nicotine directly dissolved in the liquid medium affords the advantage that this nicotine is immediately available for absorption (see e.g. paragraph 0056); one of ordinary skill in the art would thus be motivated to include a fraction of the nicotine in “complex” with the xanthan gum and a fraction of the nicotine directly 
Moreover, Axelsson et al. discloses that the nicotine-carrier complex can be present in the amount of e.g. “at least about 2 wt%” of the liquid composition, and that the nicotine in complex with the carrier is e.g. about 1 wt% of the liquid composition (see paragraphs 0121, 0122). Therefore, the amount of the carrier, e.g. xanthan gum, can be about e.g. 1 wt%, which satisfies the limitation 0.1-4 wt%. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.